Citation Nr: 0024308	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than October 7, 
1996, for the grant of benefits pursuant to 38 U.S.C.A. 
§ 1151 for left shoulder disability resulting from surgery 
performed by the Department of Veterans Affairs during the 
veteran's hospitalization in June 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


FINDINGS OF FACT

1.  The veteran underwent a left modified radical neck 
dissection in June 1995, following which he developed left 
shoulder disability.

2.  Thereafter, a claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 for left shoulder disability resulting from surgery 
performed by VA during the veteran's hospitalization in June 
1995 was not received until October 7, 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 
1996,  for the grant of benefits pursuant to 38 U.S.C.A. 
§ 1151 for left shoulder disability resulting from surgery 
performed by VA during the veteran's hospitalization in June 
1995 have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.151, 3.154, 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Factual background

VA treatment records disclose that the veteran underwent a 
left modified radical neck dissection in June 1995, and that 
he thereafter developed left frozen shoulder syndrome with 
pain and other symptoms.

In a statement received October 7, 1996, the veteran 
indicated that he desired to file a claim under 38 U.S.C.A. 
§ 1151 for left shoulder problems resulting from his June 
1995 surgery.

In a February 1998 rating decision, the RO granted the 
veteran's claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for left shoulder disability, effective 
October 7, 1996.

Following the February 1998 rating decision, the veteran, in 
several statements on file as well as at a hearing before a 
hearing officer at the RO in July 1999, contended that he had 
filed his initial claim for left shoulder disability pursuant 
to 38 U.S.C.A. § 1151 in June 1995, shortly following his 
surgery.  He alleged that a female Veterans Benefits 
Counselor visited him at that time, explained that she would 
assist him in filing a claim for benefits, and in fact had 
him sign a form.  The veteran testified that when he 
eventually contacted the RO, he was informed that a claim for 
benefits had not been received.

In an April 1999 report of contact, the RO indicated that 
interview logs for the Providence, Rhode Island VA Medical 
Center were reviewed, and disclosed that the veteran was 
visited by R.R., a male, two days before his surgery in June 
1995.

In a March 2000 statement, the veteran's representative 
identified a female former VA employee who fit the 
description provided by the veteran of the woman who 
purportedly visited him in June 1995.  The representative 
also argued that the veteran's original June 1995 claim had 
been misplaced by VA.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

A formal claim for pension or compensation or any statement 
in a communication showing an intent to file a claim for 
disability resulting from hospitalization, medical or 
surgical treatment under VA laws may be accepted as a claim 
for benefits based on injury due to VA treatment.  38 C.F.R. 
§ 3.154.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The record reflects that the veteran developed left shoulder 
disability shortly following his June 1995 surgery and that a 
claim for benefits pursuant to 38 U.S.C.A. § 1151 for left 
shoulder disability was first received on October 7, 1996.  
Accordingly, assuming that entitlement to benefits for left 
shoulder disability arose in 1995 following the June 1995 
surgery, the effective date for the grant of benefits for 
left shoulder disability in the instant case is the date of 
receipt of the claim, or October 7, 1996, because that is the 
later of the date of receipt of the claim and the date 
entitlement arose.  Accordingly, an effective date earlier 
than October 7, 1996, for the grant of benefits pursuant to 
38 U.S.C.A. § 1151 for left shoulder disability is not 
warranted.

Although the veteran believes that he was visited by a female 
Veterans Benefits Counselor shortly after his surgery in June 
1995, interview logs apparently do not support his 
contention, and there is otherwise no indication that any 
form he may have signed during hospitalization in June 1995 
in fact constituted a claim for entitlement to benefits for 
left shoulder disability.  The first statement on file by the 
veteran requesting entitlement to benefits for left shoulder 
disability was submitted in October 1996, and the veteran at 
that time did not even suggest that he had filed a claim on 
an earlier date.  Therefore, the Board concludes that the 
preponderance of the evidence establishes that the veteran's 
claim was not received prior to October 7, 1996.

The Board lastly notes that the provisions of 38 C.F.R. § 
3.157 (1999) are not applicable to the facts of this case 
since compensation for left shoulder disability had not been 
granted prior to the February 1998 rating decision nor had 
compensation been disallowed prior to the February 1998 
rating decision on the basis that the left shoulder 
disability was not compensable in degree.  








ORDER

Entitlement to an effective date earlier than October 7, 
1996, for the grant of benefits pursuant to 38 U.S.C.A. 
§ 1151 for left shoulder disability resulting from surgery 
performed by VA during the veteran's hospitalization in June 
1995 is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

